Case 3:17-cv-03396-G-BT Document 122 Filed 04/12/21                   Page 1 of 4 PageID 38333


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

TYRONE CADE,                                      §
                                                  §
               Petitioner,                        §
                                                  §
v.                                                §
                                                  §      No. 3:17-CV-3396-G-BT
BOBBY LUMPKIN, Director, Texas                    §
Department of Criminal Justice,                   §
Correctional Institutions Division,               §
                                                  §
               Respondent.                        §

                                  NEW SCHEDULING ORDER

       Petitioner Tyrone Cade filed this federal habeas corpus action challenging his capital

murder conviction for capital murder and his sentence of death. The Court previously stayed this

case to permit Cade to return to state court and fully litigate several unexhausted claims (ECF no.

119). On March 31, 2021, the Texas Court of Criminal Appeals dismissed Cade’s subsequent

state habeas corpus application. Ex parte Cade, WR-83,274-03, 2021 WL 1202479 (Tex. Crim.

App. Mar. 31, 2021).

       Accordingly, it is hereby ORDERED that:

       1.   Amended Petition. On or before 90 days from the date of this Order, Cade shall file

and serve on Respondent’s counsel of record a second amended petition for federal habeas corpus

relief setting forth all remaining claims Cade wishes this Court to consider in this cause. Cade shall

accompany his amended petition with unsealed copies of any and all documents he wishes this

Court to consider in ruling on his federal habeas claims. Cade need not include any documents

which have already been made a part of the record in Cade’s trial, direct appeal, or state habeas

corpus proceedings. Instead, the Court will direct Respondent to submit a complete copy of all

relevant state court records.
Case 3:17-cv-03396-G-BT Document 122 Filed 04/12/21                  Page 2 of 4 PageID 38334


         Cade’s second amended petition shall (1) comply in all respects with Rule 2(c) of the Rules

Governing Section 2254 Cases in the United States District Courts and (2) set forth the factual and

legal basis for all grounds for federal habeas corpus relief under Title 28 U.S.C. §2254 that Cade

wishes this Court to consider in connection with his capital murder conviction and sentence of

death.

         2. Respondent’s Answer. Respondent shall file his answer to Cade’s second amended

federal habeas corpus petition or other responsive pleading on or before 90 days after receipt of a

copy of Cade’s second amended federal habeas corpus petition. Respondent’s answer or other

responsive pleading shall conform to the requirements of Rule 5 of the Rules Governing Section

2254 Cases in the United States District Courts and Rule 12 of the Federal Rules of Civil

Procedure. Respondent shall serve Cade’s counsel of record with a copy of said answer or other

responsive pleading in accordance with the provisions of Rule 5(b) of the Federal Rules of Civil

Procedure.

         3. Exhaustion and Procedural Bar Issues. Respondent shall clearly and directly respond

to the issue of whether Cade has exhausted available state remedies with regard to each of the

grounds for federal habeas corpus relief set forth in Cade’s second amended federal habeas corpus

petition. If Respondent denies that Cade has exhausted available state remedies with regard to each

ground for federal habeas corpus relief set forth in Cade’s second amended petition, Respondent

shall explain, in detail, those state remedies still available to Cade with regard to each such

unexhausted claim. In the event that Respondent wishes to assert the defense that Cade has

procedurally defaulted on any ground for relief contained in Cade’s second amended federal

habeas corpus petition, Respondent shall explicitly assert that defense and identify with specificity

which of Cade’s grounds for relief Respondent contends are procedurally defaulted from

                                                  2
Case 3:17-cv-03396-G-BT Document 122 Filed 04/12/21                  Page 3 of 4 PageID 38335


consideration by this Court. Regardless of whether Respondent asserts a defense of procedural

default, the court would appreciate receiving Respondent’s views on the merits of any such

allegedly procedurally defaulted claims.

       4. Abuse of the Writ. In the event Respondent wishes to assert the defense that Cade has

abused the writ, Respondent shall explicitly assert that defense and identify with specificity which

of Cade’s grounds for relief herein were either included in a prior federal habeas corpus petition

or could, with the exercise of due diligence on Cade’s part, have been included in an earlier federal

habeas corpus petition filed by Cade.

       5. Second or Successive Petition. In the event Respondent wishes to assert the defense

that this is a second or successive federal habeas corpus petition filed by Cade attacking the same

state criminal judgment and that Cade has failed to comply with the requirements of Title 28 U.S.C.

§2244, Respondent shall explicitly assert that defense.

       6. Limitations. In the event that Respondent wishes to assert the defense that Cade has

failed to file any claim in his second amended federal habeas corpus petition within the one-year

statute of limitations set forth in Title 28 U.S.C. §2244(d), Respondent shall explicitly assert that

defense and identify with specificity the date on which the one-year limitations period applicable

to Cade’s second amended federal habeas corpus petition began to run and all time periods, if any,

during which that limitations period was tolled.

       7. State Court Records. On or before 30 days after the date Respondent files his answer

or other responsive pleading in this cause, Respondent shall submit to the Clerk of this Court true

and correct copies of all pertinent state court records from Cade’s state trial, direct appeal, and

state habeas corpus proceedings that have not already been filed in this cause. In the event that

Cade asserts a claim or claims for relief premised upon alleged violations of the rule announced in

                                                   3
Case 3:17-cv-03396-G-BT Document 122 Filed 04/12/21                 Page 4 of 4 PageID 38336


Batson v. Kentucky, 476 U.S. 79 (1986), Respondent shall include copies of all juror questionnaires

answered by any and all members of the jury venire from which Cade’s petit jury was selected.

       8. Petitioner’s Reply. On or before 30 days after the date Respondent serves Cade’s

counsel of record with a copy of Respondent’s answer or other responsive pleading, Cade shall

file with the Clerk of this Court and serve on Respondent’s counsel of record any reply he wishes

to make to Respondent’s answer or other responsive pleading.

       9. Extensions. Any party seeking an extension on any of the foregoing deadlines shall file

a written motion requesting such extension prior to the expiration of the deadline in question and

shall set forth in such motion a detailed description of the reasons why that party, despite the

exercise of due diligence, will be unable to comply with the applicable deadline.

       10.   Counsel’s Obligations. Cade is advised that his court-appointed counsel is not

required to accept collect telephone calls from Cade or any person acting on Cade’s behalf and

that said counsel is not required to expend said counsel’s own funds to investigate any claim or

potential claim in this cause.

       11. Local Rules. All pleadings, motions, and other documents filed in this cause shall

conform in all respects to this Court’s Local Rules.

       12. Case Reopening. The Clerk shall administratively re-open this cause.

       13. Service. The Clerk shall transmit a copy of this Order to Cade via first class mail.

       SIGNED April 12, 2021.

                                                 ____________________________________
                                                 REBECCA RUTHERFORD
                                                 UNITED STATES MAGISTRATE JUDGE




                                                 4
